Exhibit 10.2 DEBT CONVERSION AGREEMENT THIS DEBT CONVERSIONAGREEMENT (the "Agreement") is effective as of March 12, 2009 (the “Effective Date”) BETWEEN SOUND REVOLUTION INC. 1820, 925 W. Georgia Street, Vancouver, BC, V6C 3L2 (the "Company") AND BACCHUS ENTERTAINMENT LTD 1820, 925 W. Georgia Street, Vancouver, BC, V6C 3L2 (“Bacchus”) WHEREAS: A. Bacchus has provided shareholder loans to the Company in order to fund the Company’s operations. B. A portion of these loans is evidenced by a loan agreement entered into by Bacchus and the Company on August 31, 2004 in the amount of US $21,240.50 (the “Loan Agreement”) THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual covenants contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound hereby, agree as follows: 1. CONVERSION OF DEBT 1.1 Bacchus and the Company hereby agree to convert $20,000 of the debt owed to Bacchus by the Company, and evidenced by the Loan Agreement, into shares of the Company’s common stock at US $0.001 per share for an aggregate total of 20,000,000 shares (the “Shares”) 2. ISSUANCE OF SHARES 2.1 The Company hereby agrees to issue the Shares in accordance with the terms of the subscription agreement attached as Exhibit A to Bacchus. 1 3. MISCELLANEOUS 3.1 Presumption.This Agreement or any section thereof shall not be construed against any party due to the fact that said Agreement or any section thereof was drafted by said party. 3.2 Titles and Captions.All article, section and paragraph titles or captions contained in this Agreement are for convenience only and shall not be deemed part of the context nor affect the interpretation of this Agreement. 3.3 Further Action.The parties hereto shall execute and deliver all documents, provide all information and take or forbear from all such action as may be necessary or appropriate to achieve the purposes of this Agreement. 3.4Good Faith, Cooperation and Due Diligence.The parties hereto covenant, warrant and represent to each other good faith, complete cooperation, due diligence and honesty in fact in the performance of all obligations of the parties pursuant to this Agreement.All promises and covenants are mutual and dependent. 3.5Savings Clause.If any provision of this Agreement, or the application of such provision to any person or circumstance, shall be held invalid, the remainder of this Agreement, or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby. 3.6Assignment.This Agreement may not be assigned by either party hereto without the written consent of the other, but shall be binding upon the successors of the parties. 3.7Notices.All notices required or permitted to be given under this Agreement shall be given in writing and shall be delivered, either personally or by express delivery service, to the party to be notified.Notice to each party shall be deemed to have been duly given upon delivery, personally or by courier, addressed to the attention of the officer at the address set forth heretofore, or to such other officer or addresses or by such other means as either party may designate, upon at least five days written notice, to the other party. 3.8Entire agreement.This Agreement and the attached Exhibit A contain the entire understanding and agreement among the parties. There are no other agreements, conditions or representations, oral or written, express or implied, with regard thereto. This Agreement may be amended only in writing signed by all parties. 3.9Waiver.A delay or failure by any party to exercise a right under this Agreement, or a partial or single exercise of that right, shall not constitute a waiver of that or any other right. 3.10Counterparts.This Agreement may be executed in counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same Agreement.In the event that the document is signed by one party and faxed to another the parties agree that a faxed signature shall be binding upon the parties to this Agreement as though the signature was an original. 3.11Successors.The provisions of this Agreement shall be binding upon all parties, their successors and assigns. 3.12Counsel.The parties expressly acknowledge that each has been advised to seek separate counsel for advice in this matter and has been given a reasonable opportunity to do so. 3.13Jurisdiction.The parties hereby attorn to the jurisdiction of the provincial and federal courts located in the city of Vancouver, British Columbia for all matters arising from this Agreement. IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement as of the date first written above. SOUND REVOLUTION INC. Per: /s/ Penny Green Authorized Signatory BACCHUS ENTERTAINMENT LTD. /s/Penny Green Per: Penny Green, CEO and President 2 EXHIBIT A Sound Revolution Inc.
